Case 3:21-cv-00514-MMH-JRK Document 1 Filed 05/18/21 Page 1 of 22 PageID 1




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION


   SCOTT WYNN, an individual,                         Civil Action
                                                      No. 3:21-cv-514
                       Plaintiff,

                         v.

   TOM VILSACK, in his official capacity as
   U.S. Secretary of Agriculture; ZACH
   DUCHENEAUX, in his official capacity as
   Administrator, Farm Service Agency,

                       Defendants.


                               COMPLAINT
               Challenge to Constitutionality of Section 1005 of
                     American Rescue Plan Act of 2021
                Injunctive and Declaratory Relief Requested

                                INTRODUCTION

        1. The Constitution’s promise of equal justice under the law is that the

  government will treat people as individuals, not simply as members of their

  racial group. “In the eyes of government, we are just one race here. It is

  American,” Adarand Constructors, Inc. v. Pena, 515 U.S. 200, 239 (1995)

  (Scalia, J., concurring), and all Americans are entitled to equal treatment

  regardless of color. Plaintiff Scott Wynn brings this lawsuit to challenge a law




                                         1
Case 3:21-cv-00514-MMH-JRK Document 1 Filed 05/18/21 Page 2 of 22 PageID 2




  that distributes benefits and burdens on the basis of race in violation of the

  Fifth Amendment to the Constitution.

        2. The American Rescue Plan Act of 2021, which allows the federal

  government to distribute 1.9 trillion dollars in federal funds, was signed into

  law on March 11, 2021. Section 1005 of the Act directs the United States

  Secretary of Agriculture to “provide a payment in an amount up to 120 percent

  of the outstanding indebtedness of each socially disadvantaged farmer or

  rancher as of January 1, 2021.”

        3. Under Section 1005, social disadvantage does not turn on the

  individual characteristics of any farmer or rancher. Section 1005 assumes

  farmers and ranchers are socially disadvantaged for no other reason than their

  membership in a racial group. By contrast, Section 1005 categorically

  excludes other farmers and ranchers from loan assistance because they do not

  belong in a “socially disadvantaged racial group.” Farmers and ranchers who

  are Black, American Indian/Alaska Native, Hispanic, Asian, and

  Hawaiian/Pacific Islander are eligible for loan assistance, regardless of

  whether they have suffered any racial discrimination in obtaining farm loans,

  farming, or elsewhere and regardless of their present economic circumstances.




                                         2
Case 3:21-cv-00514-MMH-JRK Document 1 Filed 05/18/21 Page 3 of 22 PageID 3




  Farmers and ranchers who are white are ineligible for loan assistance,

  regardless of their individual circumstances.

         4. Plaintiff Scott Wynn, who is white, has been working his own farm

  in Jennings, Florida since 2006. Like many other farmers, Mr. Wynn has

  suffered economic harm as a result of the Coronavirus pandemic. Mr. Wynn

  holds multiple farm loans, including operating loans from the USDA Farm

  Service Agency, that would be eligible for loan assistance under Section 1005

  if Mr. Wynn were Black, American Indian/Alaska Native, Hispanic, Asian, or

  Hawaiian/Pacific Islander. But Mr. Wynn is categorically excluded from loan

  assistance under Section 1005 because he is white.

         5. Because Section 1005 excludes him from the loan assistance program

  based on his race, Mr. Wynn brings this lawsuit to eliminate Section 1005’s

  race-based preferences and to restore the promise of equal treatment under the

  law.

                        JURISDICTION AND VENUE

         6. This Court has jurisdiction over this action pursuant to 28 U.S.C.

  § 1331. This action arises directly under the Due Process Clause of the Fifth

  Amendment. Mr. Wynn also brings this claim under 5 U.S.C. § 702.




                                        3
Case 3:21-cv-00514-MMH-JRK Document 1 Filed 05/18/21 Page 4 of 22 PageID 4




          7. The Court has authority to issue declaratory and injunctive relief

  pursuant to 28 U.S.C. §§ 2201 and 2202.

          8. Venue is proper under 28 U.S.C. § 1391(b)(2) and Local Rule 1.04(b)

  because a substantial part of the events or omissions giving rise to the claims

  occurred in this district and a substantial part of the property that is the subject

  of the action is situated in this district and in the Jacksonville Division. Venue

  is also proper under 28 U.S.C § 1391(e)(1)(B) because the defendants are

  officers, employees, and agencies of the United States and a substantial part

  of the events or omissions giving rise to the claims occurred in this district

  and a substantial part of property that is the subject of the action is situated in

  this district.

                                      PARTIES

  Plaintiff

          9. Plaintiff Scott Wynn is a farmer in Jennings, Florida. Mr. Wynn has

  been working the farm he owns since 2006. He has farmed crops such as

  peanuts, sweet potato, corn, and cotton. Today, he farms cattle and hay. Mr.

  Wynn holds qualifying farm loans under Section 1005. Mr. Wynn is white.

  But for his race, Mr. Wynn would be eligible for loan assistance under Section

  1005.




                                           4
Case 3:21-cv-00514-MMH-JRK Document 1 Filed 05/18/21 Page 5 of 22 PageID 5




  Defendants

        10. Defendant Thomas J. Vilsack is the United States Secretary of

  Agriculture. The Secretary of Agriculture leads the United States Department

  of Agriculture (USDA), which includes the Farm Service Agency. Section

  1005 appropriates to the Secretary of Agriculture “for fiscal year 2021, out of

  amounts in the Treasury not otherwise appropriated, such sums as may be

  necessary, to remain available until expended, for the cost of loan

  modifications and payments under this section.” Section 1005 also provides

  that the Secretary of Agriculture “shall provide a payment” to socially

  disadvantaged farmers or ranchers on qualifying farm loans. Mr. Vilsack is

  sued only in his official capacity.

        11. Defendant Zach Ducheneaux is the administrator of USDA’s Farm

  Service Agency (FSA). The administrator is the head of the FSA. FSA offers

  loans to farmers and ranchers, including farm loans as defined in Section

  1005. Mr. Ducheneaux is sued only in his official capacity.

                          GENERAL ALLEGATIONS

  Section 1005 of the American Rescue Plan Act of 2021

        12. The American Rescue Plan Act of 2021 was signed into law on

  March 11, 2021.




                                        5
Case 3:21-cv-00514-MMH-JRK Document 1 Filed 05/18/21 Page 6 of 22 PageID 6




        13. Section 1005 of the Act is entitled “Farm Loan Assistance for

  Socially Disadvantaged Farmers and Ranchers.”

        14. Section 1005 appropriates to the Secretary of Agriculture, “out of

  amounts in the Treasury not otherwise appropriated, such sums as may be

  necessary, to remain available until expended, for the cost of loan

  modifications and payments under this section.” § 1005(a)(1). 1

        15. Section 1005 directs the Secretary of Agriculture to “provide a

  payment in an amount up to 120 percent of the outstanding indebtedness of

  each socially disadvantaged farmer or rancher as of January 1, 2021, to pay

  off the loan directly or to the socially disadvantaged farmer or rancher (or a

  combination of both), on each (A) direct farm loan made by the Secretary to

  the socially disadvantaged farmer or rancher; and (B) farm loan guaranteed

  by the Secretary the borrower of which is the socially disadvantaged farmer

  or rancher.” § 1005(a)(2).

        16. Section 1005 defines a farm loan as “a loan administered by the

  Farm Service Agency under subtitle A, B, or C of the Consolidated Farm and




  1
   Unless otherwise indicated, all statutory references are to the American Rescue
  Plan Act of 2021, H.R. 1319.



                                         6
Case 3:21-cv-00514-MMH-JRK Document 1 Filed 05/18/21 Page 7 of 22 PageID 7




  Rural Development Act (7 U.S.C. 1922 et seq.)” or “a Commodity Credit

  Corporation Farm Storage Facility Loan.” § 1005(b)(1).

           17. Farmers and ranchers that do not qualify as “socially disadvantaged

  farmers and ranchers” are ineligible for farm loan assistance under Section

  1005. By contrast, the Secretary must provide loan assistance to socially

  disadvantaged farmers and ranchers with qualifying loans under Section 1005.

  § 1005(a)(2).

           18. Section 1005 specifies that “the term ‘socially disadvantaged farmer

  or rancher’ has the meaning given the term in section 2501(a) of the Food,

  Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(a)).”

  § 1005(b)(3).

           19. 7 U.S.C. 2279 defines “socially disadvantaged farmer or rancher”

  as “a farmer or rancher who is a member of a socially disadvantaged group.”

  According to the USDA, for purposes of Section 1005, socially disadvantaged

  groups are: Black, American Indian/Alaska Native, Hispanic, Asian, and

  Hawaiian/Pacific Islander. 2 This definition is consistent with USDA

  regulations defining socially disadvantaged groups. See, e.g., 7 C.F.R.

  § 760.107(b)(1) (“socially disadvantaged group” limited to American


  2
      https://www.farmers.gov/americanrescueplan/arp-faq



                                           7
Case 3:21-cv-00514-MMH-JRK Document 1 Filed 05/18/21 Page 8 of 22 PageID 8




  Indians/Alaskan natives, Asian-Americans, Blacks, Hawaiians/Pacific

  Islanders, and Hispanics); id. § 1410.2(b) (“Socially disadvantaged groups

  include the following and no others unless approved in writing . . . :

  (i) American Indians or Alaskan Natives; (ii) Asians or Asian–Americans;

  (iii) Blacks or African Americans; (iv) Hispanics; and (v) Native Hawaiians

  or other Pacific Islanders.”).

  Statutory Purpose

          20. The 242-page American Rescue Plan bill did not include any

  congressional findings or statement of legislative purpose related to Section

  1005.

          21. Section 1005 is similar to Sections 3 and 4 of Senate Bill 278,

  proposed by Senator Warnock on February 8, 2021. The proposed bill is also

  known as the “Emergency Relief for Farmers of Color Act of 2021.” SB 278

  § 1.

          22. The stated purpose of Senate Bill 278 was “to address the historical

  discrimination against socially disadvantaged farmers and ranchers and

  address issues relating to the Coronavirus Disease 2019 (COVID–19).” SB

  278 § 4(a).




                                          8
Case 3:21-cv-00514-MMH-JRK Document 1 Filed 05/18/21 Page 9 of 22 PageID 9




        23. The proposed congressional findings in Section 2 of Senate Bill 278

  did not include any findings of discrimination specific to Asian American

  farmers or ranchers.

        24. The proposed findings in Section 2 of Senate Bill 278 did not

  include any findings of discrimination specific to Hawaiian or Pacific Islander

  farmers or ranchers.

        25. The proposed findings in Section 2 of Senate Bill 278 did not

  include any finding that farmers and ranchers who suffered economic losses

  as a result of the Coronavirus Disease were “socially disadvantaged” farmers

  or that socially disadvantaged farmers were unable to access other

  Coronavirus-related relief funds.

        26. The proposed congressional findings in Section 2 of Senate Bill 278

  assert that “numerous reports over 60 years have shown a consistent pattern

  of discrimination at the Department of Agriculture against Black farmers,

  Indigenous farmers, and farmers of color.”

        27. On March 10, 2021, Defendant Vilsack issued a statement on

  passage of the American Rescue Plan Act by the U.S. Congress. 3 Defendant



  3
   https://www.usda.gov/media/press-releases/2021/03/10/statement-agriculture-
  secretary-tom-vilsack-congressional-passage



                                         9
Case 3:21-cv-00514-MMH-JRK Document 1 Filed 05/18/21 Page 10 of 22 PageID 10




   Vilsack stated that the “American Rescue Plan provides historic debt relief to

   Black, Indigenous, Hispanic, and other farmers of color who for generations

   have struggled to fully succeed due to systemic discrimination and a cycle of

   debt.”

            28. On March 25, 2021, Defendant Vilsack provided written testimony

   to Congress. Referring to the American Rescue Plan Act, Mr. Vilsack

   explained that the “law provides funding to address longstanding racial equity

   issues within the Department and across agriculture.” Mr. Vilsack added that

   the law “provides debt relief for socially disadvantaged farmers and ranchers

   to respond to the cumulative impacts of systemic discrimination and barriers

   to access that have created a cycle of debt.”

            29. On March 26, 2021, Defendant Ducheneaux published a blog post

   entitled “American Rescue Plan Socially Disadvantaged Farmer Debt

   Payments.” 4

            30. Defendant Ducheneaux’s blog post stated that “USDA recognizes

   that socially disadvantaged farmers and ranchers have faced systemic

   discrimination with cumulative effects that have, among other consequences,



   4
    https://www.farmers.gov/connect/blog/loans-and-grants/american-rescue-plan-
   socially-disadvantaged-farmer-debt-payments



                                         10
Case 3:21-cv-00514-MMH-JRK Document 1 Filed 05/18/21 Page 11 of 22 PageID 11




   led to a substantial loss in the number of socially disadvantaged producers,

   reduced the amount of farmland they control, and contributed to a cycle of

   debt that was exacerbated during the COVID-19 pandemic.” The post also

   stated that to “address these systemic challenges, the American Rescue Plan

   Act of 2021 provides historic debt relief to socially disadvantaged producers

   including Black/African American, American Indian or Alaskan native,

   Hispanic or Latino, and Asian American or Pacific Islander.”

         31. Defendant Ducheneaux’s blog post stated that “Producers who have

   worked with USDA’s Farm Service Agency previously may have their

   ethnicity and race on file. A borrower, including those with guaranteed loans,

   can contact their local USDA Service Center to verify, update or submit a new

   ethnicity and race designation using the AD-2047.” Defendant Ducheneaux

   and Dewayne Goldmon, a senior adviser on racial equity to the agriculture

   secretary, stated that socially disadvantaged farmers and ranchers do not have

   to apply for loan assistance under Section 1005. Mr. Goldmon stated that “AD

   2047 is the form that will qualify borrowers for this debt relief. And I cannot

   emphasize the importance enough of having that form on file.” In May 2021,

   the USDA sent a letter to farmers and ranchers who have not designated

   details about their demographic information, including their “race and




                                         11
Case 3:21-cv-00514-MMH-JRK Document 1 Filed 05/18/21 Page 12 of 22 PageID 12




   ethnicity data.” The letter stated that “Section 1005 provides benefits

   specifically for socially disadvantaged farmers and ranchers.” It explained

   that the “definition includes borrowers who are American Indian, Alaskan

   Native, Asian, Black, African American, Native Hawaiian, or Pacific Islander

   by race and/or Hispanic or Latino by ethnicity as noted in FSA records.”

   Past Efforts to Remedy Discrimination

           32. There has been an extensive federal response to allegations of

   historical loan discrimination by USDA.

           33. The 1990 Farm Bill established the Outreach and Assistance for

   Socially Disadvantaged Farmers and Ranchers and Veteran Farmers and

   Ranchers Program (“2501 Program”). Pub. L. 101-624 § 2501. The 2501

   Program is intended to “provide outreach and technical assistance for

   underserved farmers, ranchers, and foresters, in owning and operating

   sustainable farms and ranches while increasing their participation in USDA

   programs and services.” Socially Disadvantaged Farmers and Ranchers, U.S.

   Dep’t      of    Agriculture,   https://www.usda.gov/partnerships/socially-

   disadvantaged-farmers-and-ranchers (last visited May 18, 2021).

           34. “Since 1994, the 2501 Program has awarded 533 grants totaling

   more than $138 million.” Id. As USDA’s website proclaims, “[t]his funding




                                        12
Case 3:21-cv-00514-MMH-JRK Document 1 Filed 05/18/21 Page 13 of 22 PageID 13




   has helped reach socially disadvantaged agricultural producers – farmers and

   ranchers who have experienced barriers to service due to racial or ethnic

   prejudice.” Id. The 2018 Farm Bill also extended and increased funding for

   the 2501 Program.

         35. Over a decade ago, a series of class action lawsuits alleging

   discrimination by USDA in lending to minority farmers and ranchers resulted

   in payments to farmers and ranchers affected by racial discrimination. In the

   Pigford litigation, the USDA paid out around $1 billion dollars to a class of

   approximately 23,000 black farmers under the provisions of a consent decree.

         36. A subsequent class action settlement provided relief for black

   farmers who were too late to file claims under Pigford. See In re Black

   Farmers Discrimination Litig., No. 08-0511 (D.D.C. 2011).

         37. Similarly, in Keepseagle v. Veneman, a court approved a class

   action settlement in a case brought by Native American farmers and ranchers.

   Order, No. 99-cv-3119 (D.D.C. April 28, 2011).

         38. In 2011, the Department of Justice and USDA announced the

   establishment of a process to resolve the claims of women and Hispanic

   farmers and ranchers who asserted that they were discriminated against when

   seeking USDA farm loans.




                                        13
Case 3:21-cv-00514-MMH-JRK Document 1 Filed 05/18/21 Page 14 of 22 PageID 14




         39. In 1998, Congress suspended application of the two-year statute of

   limitations for Equal Credit Opportunity Claims, allowing discrimination

   claimants to qualify for payments under these settlements based on even

   decades-old instances of discrimination.

         40. In the 2008 farm bill, Congress stated that discrimination claims

   and class actions brought against USDA should be quickly and fairly resolved.

   Congress provided $100 million to help settle the Pigford discrimination

   claims and established a moratorium on acceleration and foreclosure

   proceedings by USDA against any farmer or rancher who filed a

   discrimination claim.

         41. To further support Pigford, Congress provided an additional $1.15

   billion in funding in the Claims Resolution Act of 2010 to settle the additional

   claims in the Pigford II class action lawsuit.

   Implementation of Section 1005

         42. The USDA’s website explains that the types of loans that are

   eligible for loan assistance under Section 1005 are those made directly by

   FSA, “including Farm Storage Facility Loans, Direct Farm Ownership Loans,

   Farm Operating Loans, including Microloans and Youth Loans, Emergency

   Loans, Conservation Loans, and Soil and Water Loans.” Also eligible for




                                          14
Case 3:21-cv-00514-MMH-JRK Document 1 Filed 05/18/21 Page 15 of 22 PageID 15




   repayment are loans guaranteed by FSA and made by an approved lender,

   “including Farm Ownership Loans, Farm Operating Loans, and Conservation

   Loans.”

          43. Mr. Wynn holds farm loans that would be eligible for loan

   assistance under Section 1005 but for its “socially disadvantaged” provision.

   Mr. Wynn’s farm loans include Farm Operating Loans made directly by FSA.

          44. A USDA webpage entitled “American Rescue Plan Debt Payments

   FAQ” contains USDA’s responses to frequently asked questions about

   Section 1005. Question 1 asks “[h]ow does USDA define a socially

   disadvantaged producer?” The answer states that “[t]he American Rescue

   Plan Act uses Section 2501 of the Food, Agriculture, Conservation, and Trade

   Act of 1990 as the definition of socially disadvantaged farmers and ranchers,

   which includes those who are one or more of the following: Black, American

   Indian/Alaska Native, Hispanic, Asian, and Hawaiian/Pacific Islander.

   Section 2501 does not include gender. While some women may be eligible

   due to their race or ethnicity, gender is not an eligible criterion in and of itself,

   based on the law enacted by Congress.” 5



   5
    https://www.farmers.gov/americanrescueplan/arp-faq (last updated May 5,
   2021).



                                            15
Case 3:21-cv-00514-MMH-JRK Document 1 Filed 05/18/21 Page 16 of 22 PageID 16




           45. Another frequently asked question on the USDA webpage is: “Are

   there any similar programs for borrowers who are not socially disadvantaged

   based on race and ethnicity?” The webpage states: “This American Rescue

   Plan program is for socially disadvantaged borrowers, as outlined in Question

   1.”

   Application of Section 1005 to Mr. Wynn

           46. Mr. Wynn is a white farmer. Mr. Wynn is not considered a “socially

   disadvantaged farmer or rancher” under Section 1005 and is therefore

   ineligible for loan assistance.

           47. Mr. Wynn is not considered a “socially disadvantaged farmer or

   rancher” as the USDA defines the term and is therefore ineligible for loan

   assistance under Section 1005.

           48. There is no further action Mr. Wynn can take to alter the USDA’s

   determination that white farmers are ineligible for loan assistance under

   Section 1005.

           49. There is no further action the USDA can take, consistent with

   Section 1005, to make Mr. Wynn eligible for loan assistance under Section

   1005.




                                         16
Case 3:21-cv-00514-MMH-JRK Document 1 Filed 05/18/21 Page 17 of 22 PageID 17




          COUNT I: VIOLATION OF THE FIFTH AMENDMENT
             TO THE UNITED STATES CONSTITUTION

         50. Plaintiff hereby incorporates the prior allegations of this complaint.

         51. The Due Process Clause of the Fifth Amendment provides, “[n]o

   person shall be . . . deprived of life, liberty, or property, without due process

   of law.” U.S. Const. amend. V. This Clause contains an equal protection

   component applicable to the federal government. Bolling v. Sharpe, 347 U.S.

   497, 499 (1954). Thus, “all racial classifications, imposed by whatever

   federal, state, or local governmental actor, must be analyzed by a reviewing

   court under strict scrutiny.” Adarand Constructors, Inc., v. Pena, 515 U.S.

   200, 227 (1995).

         52. Section 1005 violates the equal protection component of the Due

   Process Clause of the Fifth Amendment to the U.S. Constitution.

         53. Section 1005 provides farm loan assistance on the basis of racial

   classifications. Farmers or ranchers who have farm loans and are Black,

   American Indian/Alaska Native, Hispanic, Asian, or Hawaiian/Pacific

   Islander are eligible for loan assistance. White farmers and ranchers with farm

   loans, as defined under Section 1005, are ineligible for loan assistance.




                                          17
Case 3:21-cv-00514-MMH-JRK Document 1 Filed 05/18/21 Page 18 of 22 PageID 18




          54. Because Section 1005 distributes benefits or burdens on the basis

   of racial classifications, it is subject to strict scrutiny. See Parents Involved in

   Community Schools v. Seattle Sch. Dist. No. 1, 551 U.S. 701, 720 (2007).

         55. Strict scrutiny requires the government to show that its racial

   classifications (1) further a compelling governmental interest, and (2) are

   narrowly tailored to further that interest. See Adarand Constructors, 515 U.S.

   at 220.

         56. Section 1005’s racial classifications are not narrowly tailored to

   further a compelling governmental interest.

         57. Section 1005 is not intended or designed to remedy specific

   instances of racial discrimination.

         58. Section 1005 assumes that all individuals of “socially

   disadvantaged” racial groups have been subject to racial discrimination.

   Section 1005 directs the Secretary to provide farm loan assistance to all

   socially disadvantaged farmers and ranchers with qualifying farm loans.

          59. Section 1005 does not limit farm loan assistance to only socially

   disadvantaged farmers and ranchers that have suffered racial discrimination,

   let alone racial discrimination in farming, or racial discrimination in obtaining

   farm loans.




                                           18
Case 3:21-cv-00514-MMH-JRK Document 1 Filed 05/18/21 Page 19 of 22 PageID 19




         60. Section 1005 directs the Secretary to provide farm loan assistance

   to socially disadvantaged farmers and ranchers even if any past discrimination

   that they have suffered has already been remedied by the government.

         61. Mr. Wynn is not a “socially disadvantaged” farmer under Section

   1005. Section 1005 assumes that individuals who do not belong to a “socially

   disadvantaged” racial group are not otherwise disadvantaged apart from their

   race. Farmers and ranchers who do not belong in “socially disadvantaged”

   racial groups are categorically ineligible for loan assistance under Section

   1005. Section 1005 does not provide farm loan assistance to any farmers and

   ranchers who are otherwise disadvantaged apart from their race.

        COUNT II: VIOLATION OF THE ADMINISTRATIVE
     PROCEDURE ACT (Not in accordance with the law – Due Process
                  Clause of the Fifth Amendment)

         62. Plaintiff incorporates paragraphs 1-49, and 51-61 herein.

         63. The USDA’s implementation of Section 1005’s socially

   disadvantaged provisions is not “preliminary, procedural, or intermediate.” 5

   U.S.C. § 704.

         64. The USDA, in accordance with Section 1005, excludes white

   farmers and ranchers from the category of “socially disadvantaged farmers

   and ranchers.”




                                        19
Case 3:21-cv-00514-MMH-JRK Document 1 Filed 05/18/21 Page 20 of 22 PageID 20




         65. Section 1005 does not permit USDA to take any additional action

   to include white farmers and ranchers in the category of “socially

   disadvantaged farmers and ranchers.”

         66. The USDA’s implementation of Section 1005’s socially

   disadvantaged provisions is reviewable under 5 U.S.C. § 704.

         67. The APA prohibits agency actions that are “not in accordance with

   law.” 5 U.S.C. § 706(2)(A), and those contrary to a constitutional right, power,

   privilege, or immunity. 5 U.S.C. § 706(2)(B). As stated above, the “socially

   disadvantaged” provisions of Section 1005 violate the equal protection

   component of the Due Process Clause of the Fifth Amendment. Accordingly,

   the USDA’s implementation of Section 1005 violates the APA.

                             PRAYER FOR RELIEF

   Wherefore, Plaintiff prays for relief as follows:

         1. A judgment declaring that the “socially disadvantaged” provisions of

   Section 1005 of the American Rescue Plan Act of 2021 violate the Fifth

   Amendment to the United States Constitution and are otherwise not in

   accordance with the law under the APA;

         2. Preliminary and permanent injunctions prohibiting Defendants from

   enforcing the “socially disadvantaged” provisions of Section 1005 of the




                                         20
Case 3:21-cv-00514-MMH-JRK Document 1 Filed 05/18/21 Page 21 of 22 PageID 21




   American Rescue Plan of 2021 and opening eligibility for loan assistance to

   all farmers or ranchers with qualifying farm loans;

          3. In the alternative, preliminary and permanent injunctions prohibiting

   Defendants from enforcing Section 1005 of the American Rescue Plan of

   2021 in its entirety and enjoining Defendants from distributing loan assistance

   under Section 1005 to farmers and ranchers;

          4. An award to Plaintiff of such costs and attorney fees as allowed by

   law;

          5. An award to Plaintiff of $1.00 in nominal damages; and

          6. Any other relief that the Court deems just and proper.

   DATED: May 18, 2021.




                                         21
Case 3:21-cv-00514-MMH-JRK Document 1 Filed 05/18/21 Page 22 of 22 PageID 22




   Respectfully submitted,

   PACIFIC LEGAL FOUNDATION

    s/ Christina M. Martin
    Christina M. Martin,               Wencong Fa, Cal. Bar No. 301679*
    Fla. Bar No. 100760                Daniel M. Ortner,
    Lead Counsel                       Cal. Bar No. 329866*
    4440 PGA Blvd., Suite 307          930 G Street
    Palm Beach Gardens, FL 33410       Sacramento CA 95814
    Telephone: (561) 619-5000          Email: WFa@pacificlegal.org
    Facsimile: (561) 619-5006          Email: DOrtner@pacificlegal.org
    Email: CMartin@pacificlegal.org
    Service:                           Glenn E. Roper,
    IncomingLit@pacificlegal.org       Colo. Bar No. 38723*
                                       1745 Shea Center Dr., Suite 400
                                       Highlands Ranch CO 80129
                                       Telephone: (916) 419-7111
                                       Facsimile: (916) 419-7747
                                       Email: GERoper@pacificlegal.org


                             Attorneys for Plaintiff
                   * Special Admission Applications Pending




                                      22
